Per Curiam.
Assuming that the cause of action granted by chapter 553 of the Laws of 1927, amending section 13 of the Workmen’s Compensation Law, extends to the insurance carrier as well as the employer, we feel that such cause of action is limited to expenses which have been approved by the Board as provided in section 24 of said law. We, therefore, find the present complaint insufficient for failure to allege such approval.
Order reversed, with ten dollars costs, and motion granted, with ten dollars costs, with leave to plaintiff to serve an amended complaint within five days after service of order entered hereon upon payment of said costs.
All concur; present, Levy, Callahan and Peters, JJ.